Citation Nr: 0430881	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  01-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
in the calculated amount of $3,710.00.  

2.  Entitlement to service connection for a left knee injury.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to a disability rating in excess of 40 
percent for bilateral hearing loss.  

5.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Committee 
on Waivers and Compromises (Committee) of the VA Regional 
Office (RO) in St. Petersburg, Florida.  The issue of 
entitlement to waiver of recovery of an overpayment of VA 
disability compensation in the calculated amount of $3,710.00 
was the subject of a December 2002 Board remand.  

The Board notes that the veteran had previously completed a 
power of attorney in favor of Disabled American Veterans.  
However, in correspondence received in March 2002, the 
veteran revoked that power of attorney.  He is proceeding 
with this appeal unrepresented.  

The appeal as to the service connection and increased rating 
issues is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  There is no evidence of fraud, misrepresentation, or bad 
faith on the veteran's part in the creation of the debt. 

2.  The veteran is at fault in the creation of the debt, 
recovery of the debt would not defeat the intended purpose of 
the benefits, failure to recoup the debt would result in 
unjust enrichment of the veteran, and there is no evidence 
that the veteran relied on the VA benefits at issue to his 
legal detriment.  ; 

3.  The evidence does not show that recovery of the debt 
would deprive the veteran of the basic necessities of life.  


CONCLUSION OF LAW

Recovery of overpayment of VA disability compensation in the 
calculated amount of $3,710.00 is not against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.965 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), is not applicable to 
claims for waiver of recovery of overpayments.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Thus, any discussion 
as to VCAA compliance is not required.    

Analysis

VA disability compensation payable to a veteran includes 
additional benefits for a dependent spouse.  See 38 U.S.C.A. 
§ 1115 (West 2002).  

There shall be no recovery of overpayments of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.  In 
making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive: (1) fault of the debtor- where actions of the 
debtors contribute to the creation of the debt; (2) undue 
hardship- whether collection would deprive the debtor or 
family of basic necessities; (3) defeat the purpose- whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (4) unjust 
enrichment- failure to make restitution would result in 
unfair gain to the debtor; (5) changing position to one's 
detriment- reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  
38 C.F.R. § 1.965.  

Any indication of fraud, misrepresentation, or bad faith on 
the part of any person having an interest in waiver of 
recovery of the overpayment will preclude waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).  

Review of the record shows that the debt in question has been 
fully recouped.  However, in accordance with Franklin v. 
Brown, 5 Vet. App. 190, 193 (1993), the Board will consider 
waiver of the overpayment of $3,710.00.  

The record shows that the veteran married G. in October 1966.  
He was awarded VA disability compensation in February 1988.  
In a May 1988 letter, the RO advised the veteran that he 
could receive additional compensation for a dependent spouse.  
A December 1988 award letter specified that the veteran was 
receiving additional benefits for his dependent spouse, as 
well as dependent children, that he was required to notify VA 
immediately of any change in the number or status of 
dependents, and that failure to promptly notify VA of a 
dependency change would result in the creation of an 
overpayment in his account.  Award letters issued in 
May 1990, March 1991, and May 1997 provided the same 
information.  

In September 1999, the veteran provided a completed Status of 
Dependents Questionnaire in which he indicated that he was 
not married.  An October 1999 rating decision proposed to 
reduce the veteran's benefits by the additional amount paid 
for a dependent spouse effective August 1991, the last date 
on which the veteran verified he was married.  A November 
1999 notice letter indicated that the veteran's benefits had 
been reduced.  In November 1999, VA sent the veteran a notice 
of overpayment in the amount of $3,864.00.  

The veteran submitted a request for waiver of recovery of the 
overpayment in December 1999.  He stated that he could not 
afford to pay.  He also indicated that he did not do anything 
wrong and that he reported all information when requested to 
do so.  The veteran added that his record at the VA hospital 
or clinic should show his status.  

In January 2000, the veteran provided documentation showing 
his divorce from G. in February 1992, his marriage to M. in 
September 1992, and divorce from M. in January 1996.  An 
award letter issued in February 2000 amended his compensation 
to reflect these changes in dependency status.  An amended 
overpayment notice dated in February 2000 indicated that the 
veteran's newly calculated debt was $3,710.00.  

In January 2000, the Committee asked the veteran to complete 
a Financial Status Report for purposes of adjudicating his 
waiver request.  It received no response.  The Committee 
issued a decision in May 2000 denying the veteran's request 
for waiver of recovery of overpayment.  The veteran perfected 
an appeal of that decision.

In a May 2000 statement, the veteran indicated that he had 
called VA's toll-free number in 1997, but did not have any 
records to offer as evidence that he had done so.  His April 
2001 substantive appeal also stated that he had notified VA 
of his information by letter or by phone.  He had also 
previously reported all changes to his VA representative in 
Winston-Salem and to the VA hospital in Durham.  He noted 
that when he previously visited the VA clinic, his records 
showed him as divorced.  

The Financial Status Report completed in January 2001 showed 
that the veteran had a monthly net income of $1,683.00, which 
included $1,389.00 from employment as a security officer and 
$294.00 from VA compensation.  The veteran listed his total 
monthly expenses as $1,884.00, which consisted of $654.00 for 
rent or mortgage; $160.00 for food; $308.00 for utilities and 
heat (including late payments); $43.00 for automobile 
insurance; and $719.00 for installment contracts (credit card 
and car loan payments).  He indicated that he had 
approximately $1,400.00 cash in the bank and approximately 
$3,000.00 in an individual retirement account.  A 1997 Ford 
Taurus was listed as an asset.  Although the veteran denied 
having any other assets, such as real estate owned, he 
included a copy of a mortgage bill in the amount of $660.88 
per month effective February 2001.  The previous mortgage 
payment was listed as $651.01.  Included with the Financial 
Status Report were copies of invoices and statements 
supporting the veteran's reported expenses.  

The veteran submitted another Financial Status Report in 
April 2003, indicating that he was still working as a 
security officer and also had another part-time security 
officer job.  He reported net monthly income of $1,426.00, 
which consisted of $793.00 from earning and $633.00 from VA 
compensation.  In associated correspondence, the veteran 
explained that he was not able to work full-time hours 
because of his health.  The veteran listed total monthly 
expenses of $1,440.00, which consisted of $669.00 for rent or 
mortgage; $220.00 for food; $250.00 for utilities and heat; 
$50.00 for telephone; $45.00 for household products; $35.00 
for clothes cleaner and washing products; $66.00 for 
automobile insurance; $80.00 for gas and maintenance for a 
car; and $25.00 for gas and lawn product for yard upkeep.  
With respect to assets, the veteran listed $1,671.00 in the 
bank, $1,141.00 in cash on hand, a 1997 Ford Taurus worth 
$2,500.00, and a home worth $72,900.00.  The veteran related 
that he had no payments for installment contracts (i.e., 
credit cards, car loan payments), because he had borrowed 
money from his family.  The veteran attached documents to 
support his reported expenses.  

Initially, the Board finds, as did the Committee, no 
particular evidence of misrepresentation, fraud, or bad faith 
in this case, such that waiver of recovery of overpayment is 
not precluded.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 
1.965(b).  The question, then, is whether recovery of the 
debt in question is against equity and good conscience.  

Initially, the Board finds that the veteran's actions 
contributed to the creation of the debt.  Specifically, he 
was advised multiple times that his disability benefits 
included benefits for a spouse and that he was required to 
immediately advise VA of any change in dependency status.  
There is no evidence in the claims file to support the 
veteran's contention that he ever notified the RO that he was 
no longer married.  Secondly, the Board finds that recovery 
of the overpayment would not defeat the intended purpose of 
the benefits.  The veteran was paid additional benefits to 
provide compensation for a dependent spouse.  Recovering such 
benefits paid while the veteran did not have a dependent 
spouse would not defeat the purpose of those benefits.  
Similarly, failure to recoup those benefits would not result 
in unfair gain for the veteran.  Finally, the veteran has not 
alleged that he relied on those benefits with relinquishment 
of a valuable right or incurrence of a legal obligation.  
38 C.F.R. § 1.965.  

The remaining inquiry is whether recovery of the overpayment 
would cause undue hardship.  The Board finds that it would 
not.  Although the January 2001 and April 2003 Financial 
Status Reports reflect monthly expenses that exceed monthly 
income by $201.00 and $14.00, respectively, the evidence also 
reflects that the veteran has cash on hand or in the bank, as 
well as other assets.  The veteran has claimed that he has 
difficulty paying his bills and that he is in danger of 
losing his house.  However, the most recent documents 
submitted by the veteran show that he is current on his 
mortgage, utilities, and phone payments, without indication 
of recent late payments or arrearages.  There is no other 
evidence to suggest that recoupment of the overpayment 
deprived the veteran of the basic necessities of life.  
Consequently, the Board finds that recovery of the 
overpayment in question is not against equity and good 
conscience, and, therefore, the appeal is denied.  


ORDER

Waiver of recovery of overpayment of VA disability 
compensation in the calculated amount of $3,710.00 is denied.  


REMAND

In a January 2002 rating decision, the RO denied service 
connection for a left knee injury and sinusitis, and denied a 
disability rating greater than 40 percent for bilateral 
hearing loss and a disability rating greater than 10 percent 
for tinnitus.  If notified the veteran of this decision in a 
February 2002 letter.  In March 2002, the RO received 
correspondence from the veteran that expressed his 
disagreement with each of the denials in that decision.  This 
statement is accepted as a notice of disagreement.  However, 
there is no indication that the RO ever issued the veteran a 
statement of the case for these issues.  Because the notice 
of disagreement placed the issues from the January 2002 
rating decision in appellate status, the matter must be 
remanded so that the RO may issue a statement of the case.  
38 U.S.C.A. 
§ 7105(d)(1); 38 C.F.R. §§ 19.9, 19.26, 19.29; Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish the veteran with a statement of 
the case on the issues of entitlement to 
service connection for a left knee 
injury, to service connection for 
sinusitis, to a disability rating in 
excess of 40 percent for bilateral 
hearing loss, and to a disability rating 
in excess of 10 percent for tinnitus.  
Allow the veteran the applicable period 
of time in which to perfect the appeal of 
the January 2002 rating decision, and 
proceed accordingly.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHARLES S. FRERET
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



